N O N - F I N A L   A C T I O N

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/25/2022 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner notes that the current title “Suspended Photobooth” is a good starting point, but recommends adding analogous language to “With Retractable Camera” and “For Imaging A Vehicle” into the current title. For example, Examiner recommends the following amended new title: “Suspended Photobooth With Retractable Camera For Imaging A Vehicle”





Claim Interpretation – 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “non-movable portion”, “movable portion”, and “controller” as respectively recited in claims 1-19.
Examiner will interpret the said “non-movable portion” as element 102 (Fig.2), the said “movable portion” as element 304 (Fig.3) and the said “controller” as element 700/710/712 (Fig.7) of Applicant’s Specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Closest/Related Prior Art
The prior art made of record is considered pertinent to applicant's disclosure.  The following references further disclose the state of the art concerning a photobooth or camera system for obtaining images/video of a vehicle or other objects.
CORBY (US 20160173740) discloses a ceiling mounted vehicle imaging system per Figures 1-4, comprising adjustable arms movable along a track, para [0021-0050].  See 35 USC 103 rejection below.

BARNES (US 20180302572) discloses a movable TRUSS w/ cameras & lights for 3D imaging.  See 35 USC 103 rejection below.

ZILBAN (US 20190011806) discloses a ceiling mounted vehicle imaging system with adjustable camera arm, lights (Fig. 6-7 & para [0059]) and controller (Fig. 17-18).

SCHEICH (US 20160100087) discloses drive-thru photobooth (Fig. 21B), ceiling lights 86, and movable camera arm 84 per para [0061] and controller (Fig. 23).

MUELLER (US 20160353022) discloses a rotatable imaging system.

MARTIN (US 20200074825) discloses a ceiling mounted track 14 (via hanger wire 15, para [0030]) for a motor-driven 24/224 camera 58 (para [0049-0050]) & lights 64 (para [0053]) movable along the track 14 as shown in Figures 1, 2, 4, 5, 8 and 16.
Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corby (US 2016/0173740) -- hereafter, termed as shown “underlined”.

	As per INDEPENDENT CLAIM 1, CORBY teaches a PHOTOBOOTH for obtaining one or both of images or videos of a VEHICLE (Figures 1-4, Para [0002, 0021-0050], and Invention Title: “System for…Automatic Vehicle Imaging” – Booth 110 and Vehicle 120 – Obtains image/video per Fig. 5 flowchart method), the photobooth comprising: 
one or more MOTORS (Corby, Fig. 1 & Para [0021, 0023, 0031]: motor 500); 
a NON-MOVABLE PORTION configured for attachment to rigid non-moving structure “CEILING” relative to ground (Corby, Fig. 1 & Para [0022]: ceiling mount 230 comprises a non-movable portion for mounting to a non-moving “ceiling” structure 234); 
a MOVABLE PORTION configured to move between a RETRACTED position and an EXTENDED position, the extended position positioned further away from the rigid non-moving structure and closer to the ground than the retracted position (Corby, Fig. 1 & Para [0022-0027]: boom assembly 200 comprises movable arms 236, 210 & 220 for adjusting positions relative to the ceiling, ground and vehicle. The movements include telescopic “retractable & extendable” adjustment); 
at least one CAMERA affixed to the movable portion (Corby, Fig. 1 & Para [0026-0029]: camera assembly 300 with camera 310 affixed to boom assembly 200); 
at least one LIGHT affixed to the movable portion (Corby, Fig. 1 & Para [0027, 0030]: light assembly 400 with LEDs affixed to boom assembly 200); 
and at least one CONTROLLER in communication with the one or more motors, the at least one camera, and the at least one light (Corby, Fig. 1, Fig. 10 & Para [0021, 0034, 0038-0044]: controller 1410 can communicate/operate any of the  components – boom assembly 200 arms, camera 300, light 400 and motor 500), the at least one controller configured to: control the one or more motors in order to move the movable portion from the RETRACTED position to the EXTENDED position, and control, WHILE the movable portion is in the EXTENDED position, the at least one CAMERA in order to obtain one or both of an image or a video of the vehicle (Corby, Fig. 1, Fig. 10 & Para [0021, 0034, 0038-0044]: controller 1410 can operate motor 500 and boom assembly 200 arms to extend the camera 300 via telescopic & rotatable adjustment while obtaining images/video of the vehicle).

	As per CLAIM 2, Corby teaches the photobooth of claim 1, wherein the rigid non-moving structure comprises a CEILING (Corby, Fig. 1 & Para [0022]: ceiling mount 230 comprises a non-movable portion for mounting to a non-moving “ceiling” structure 234); 
wherein the MOVABLE PORTION comprises at least one POST (Corby, Fig. 1 & Para [0022-0027]: boom assembly 200 comprises movable “posts” arms 236, 210 & 220 for adjusting positions relative to the ceiling, ground and vehicle. The movements include telescopic “retractable & extendable” adjustment); 
wherein the at least one CAMERA and the at least one LIGHT are affixed to the at least one POST (Corby, Fig. 1 & Para [0026-0030]: camera assembly 300 & light assembly 400 may affix to boom assembly “post” arm 220); 
and wherein the one or more MOTORS are configured to move an end of the at least one POST away from the ceiling to the EXTENDED position responsive to a command from the at least one controller so that the at least one CAMERA and the at least one LIGHT are moved further AWAY from the ceiling in the extended position (Corby, Fig. 1 & Para [0021-0027, 0031, 0034, 0038-0043]: controller 1410 drives motor 500 to move boom assembly “posts” 236/220 in a telescopic up/down direction which causes the camera 300 & light 400 to also move respectively up/down).

	As per CLAIM 9, Corby teaches the photobooth of claim 1, wherein the rigid non-moving structure comprises a CEILING of an environment (Corby, Fig. 1 & Para [0022]: ceiling mount 230 comprises a non-movable portion for mounting to a non-moving “ceiling” structure 234).


Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 10-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes (US 2018/0302572) in view of Corby (US 2016/0173740) -- hereafter, termed as shown “underlined”.

	As per INDEPENDENT CLAIM 10, BARNES teaches a PHOTOBOOTH for obtaining one or both of images or videos of an object (Figures 1-5 and para [0034-0047]: truss assembly 103), the photobooth comprising: 
a STRUCTURE configured for connection to a CEILING (Barnes, Figures 1-5 and para [0039, 0041-0045]: truss assembly 103 has suspension truss 113 for mounting to any high point structure to allow movement); 
a plurality of POSTS connected to the structure and extending at least partly away from the structure, wherein the plurality of POSTS comprise a CONNECTION END connecting to the structure and an OPPOSITE END; and a TRACK connecting the plurality of POSTS in order to rigidize the plurality of posts, wherein the track is connected closer to the opposite end and further away from the connection end (Barnes, Figures 1-5 and para [0036-0047]: truss assembly 103 has downward extending truss beams 105 considered as “posts” 105, wherein these posts are circumscribed with at least one truss ring 105/125 considered as a “track” (para [0046-0047]) per the Examiner’s B.R.I. – see Figures 1 & 2 example below.  Cameras 111 & Lights 107 may be positioned on “posts” & “ring-tracks”); 

    PNG
    media_image1.png
    680
    591
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    377
    245
    media_image2.png
    Greyscale

	         Fig.1: (side view) truss 103		            Fig.2: (3-D view) truss 103
	Note-1: The above depiction is only one non-limiting example, since Barnes teaches that the truss 103 may be any 3-D geometric shape (para [0038]), wherein the cameras 111 / lights 107 may be mounted to the “edges” and “vertices” of the shape (para [0036]). Barnes also teaches that multiple vertically-stacked rings “tracks” may be positioned with cameras/lights (para [0046-0047]).  Therefore, Barnes teachings are consider to imply that anywhere on the vertical axis (in a height direction) of truss 103 may be positioned with cameras/lights, which includes Applicant’s claimed “track is connected closer to the opposite end” feature.
	Barnes also teaches the following CLAIM 10 limitations:
at least one CAMERA affixed to one or more of the plurality of POSTS or to the TRACK (Barnes, see above discussed Figures 1 & 2 and Note-1. -- Truss assembly 103 may be mounted with cameras 111 and lights 107 along any of the truss beams “posts” 105 and truss rings “tracks” 105/125); 
Regarding the limitation: “at least one CONTROLLER in communication with the at least one camera, the at least one controller configured to: control the at least one CAMERA in order to obtain one or both of an image or a video of the object”, Barnes might imply a controller but gives sparse explanations such as in para [0037]: truss assembly 103 may be part of a system capable of adjusting audio levels, light levels, and robotic camera controls AND also discloses that the truss 103 may be automated by control software in para [0042] AND also discloses a control center 153 (Fig.6) may be used for data processing and system operation per para [0052]. 
	Furthermore, regarding the limitation: “photobooth for imaging a vehicle”, Barnes recognizes that the truss assembly 103 may be scaled to different sizes for imaging different kinds of objects/subjects AND Barnes teaches that the truss assembly 103 may be mount-suspended from any high-point structure that allows movement, para [0039, 0041-0045]. 
Therefore, Barnes does not explicitly teach a photobooth for imaging a vehicle AND controller for controlling the various components i.e. camera(s) and light(s).
However, it is well known in the art to configure a photobooth with a controller for automating imaging/illumination of a vehicle such as taught/discussed above over prior art Corby (See 35 USC 102 teachings above for First embodiment: Fig. 1 per para [0021-0034]: booth 110, controller 1410, ceiling mount 230, telescopic extension 236, boom assembly arms 210 & 220, camera 300 and lights 400.  Also see Second embodiment: Figures 3-4 per para [0049-0050]: movable ceiling mount 910 along tracks 950/960 and boom arms 902, 904 and 906).
Thus, when taking the collective knowledge taught over each disclosed prior art (Barnes and Corby), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to COMBINE the teachings of Corby (i.e. replacing the boom arms of either the first/second embodiments) into suitable modification with the teachings of Barnes (i.e. with truss assembly 103) to produce a controller-driven photobooth for imaging/illuminating a vehicle for the MOTIVATED REASON of capturing other objects in the analogous art of imaging 360 degrees around a desired object.



	As per CLAIM 11, Barnes in view of Corby teaches the photobooth of claim 10, wherein the plurality of POSTS connected to the structure extend at least partly downward from the CEILING toward ground (In view of prior art combined teachings discussed in claim 10, one of ordinary skill in the art could produce these additional features over the teachings of Barnes, see above discussed Note-1 and Figures 1 & 2: truss assembly 103 comprising truss beams “posts” 105).

	As per CLAIM 12, Barnes in view of Corby teaches the photobooth of claim 10, wherein the plurality of posts comprises at least four posts evenly distributed around the vehicle (In view of prior art combined teachings discussed in claim 10, one of ordinary skill in the art could produce these additional features over the teachings of Barnes, see above discussed Note-1 and Figures 1 & 2: truss assembly 103 fully surrounding the object/vehicle comprising more than four truss beams “posts” 105, wherein any shape with more sides than a square would meet this limitation).

	As per CLAIM 14, Barnes in view of Corby teaches the photobooth of claim 10, wherein a CAMERA is positioned at or substantially at the opposite end of each of the plurality of POSTS (In view of prior art combined teachings discussed in claim 10, one of ordinary skill in the art could produce these additional features over the teachings of Barnes, see above discussed Note-1 and Figures 1 & 2: truss assembly 103 comprising truss beams “posts” 105 and truss rings “tracks” 105/125, each of which may be mounted with cameras 111 and lights 107).
	As per CLAIM 15, Barnes in view of Corby teaches the photobooth of claim 14, wherein the TRACK is connected to the plurality of POSTS at or substantially at the opposite end of the plurality of POSTS (In view of prior art combined teachings discussed in claim 10, one of ordinary skill in the art could produce these additional features over the teachings of Barnes, see above discussed Note-1 and Figures 1 & 2: truss assembly 103 comprising truss beams “posts” 105 connected with truss rings “tracks” 105/125, each of which may be mounted with cameras 111 and lights 107).

	As per CLAIM 16, Barnes in view of Corby teaches the photobooth of claim 10, further comprising at least one LIGHT affixed to the one or more of the plurality of POSTS or to the TRACK and positioned in fixed relation to at least one camera (In view of prior art combined teachings discussed in claim 10, one of ordinary skill in the art could produce these additional features over the teachings of Barnes, see above discussed Note-1 and Figures 1 & 2: truss assembly 103 comprising truss beams “posts” 105 and truss rings “tracks” 105/125, each of which may be mounted with cameras 111 and lights 107).

	As per CLAIM 17, Barnes in view of Corby teaches the photobooth of claim 16, wherein the at least one CONTROLLER is further configured to ADJUST an angle of the at least one LIGHT (In view of prior art combined teachings discussed in claim 10, one of ordinary skill in the art could produce these additional features over the teachings of Barnes’ adjustable light levels (para [0037]) for lights 107 coupled to a truss post 105 COMBINED with the teachings of Corby’s, controller 1410 and lighting system 400 (Fig. 1) can be movably positioned automatically per para [0027] or lighting 400 may be mounted to camera 300 which can be movably positioned in view of para [0026 and 0030] for motivated reason of capturing an object at various angles without shadows).

	As per CLAIM 18, Barnes in view of Corby teaches the photobooth of claim 10, wherein the TRACK at least 50% encircles the vehicle positioned underneath the track (In view of prior art combined teachings discussed in claim 10, one of ordinary skill in the art could produce these additional features over the teachings of Barnes, see above discussed Note-1 and Figures 1 & 2: truss assembly 103 fully surrounding the object/vehicle comprises truss rings “tracks” 105/125, each of which may be mounted with cameras 111 and lights 107).

	As per CLAIM 19, Barnes in view of Corby teaches the photobooth of claim 10, wherein the TRACK at least 90% encircles the vehicle positioned underneath the track (In view of prior art combined teachings discussed in claim 10, one of ordinary skill in the art could produce these additional features over the teachings of Barnes, see above discussed Note-1 and Figures 1 & 2: truss assembly 103 fully surrounding the object/vehicle comprises truss rings “tracks” 105/125, each of which may be mounted with cameras 111 and lights 107).


Allowable Subject Matter
Claim(s) 3-8 and 13 contain subject matter not taught by the prior art.
Claim(s) 3-8 and 13 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Contact Information
	Any inquiry concerning this communication or earlier communications from the EXAMINER should be directed to AKSHAY TREHAN whose telephone number is (571) 270-5252.  The examiner can normally be reached between the hours of 10am – 6pm during the weekdays Monday – Friday.
Interviews with the examiner are available via telephone AND video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner via telephone OR use the USPTO Automated Interview Request (AIR), which can be found at: http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKSHAY TREHAN/
Examiner, Art Unit 2698
/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698